IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1663
                              Filed August 7, 2019


GREGORY R. SWECKER and BEVERLY F. SWECKER,
    Plaintiffs-Appellants,

vs.

MIDLAND POWER COOPERATIVE,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Greene County, Kurt J. Stoebe,

Judge.



      Gregory and Beverly Swecker appeal the dismissal of their petition to

vacate a judgment. AFFIRMED.




      Gregory R. Swecker and Beverly F. Swecker, Dana, pro se appellants.

      Gregory R. Brown of Duncan, Green, Brown & Langeness, P.C., Des

Moines, for appellee.



      Considered by Mullins, P.J., Bower, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


MULLINS, Presiding Judge.

       Gregory Swecker and Beverly Swecker sued Midland Power Cooperative

forwarding breach-of-contract and tort claims. Midland filed a counterclaim for

alleged unpaid electrical services. In time, Midland moved for summary judgment

on the Sweckers’ claims and its counterclaim. The district court’s ruling on the

motion recapped multiple state and federal court and administrative agency

proceedings by the Sweckers against Midland since 2001. The court addressed

all the issues raised by the Sweckers in the pending action and issued a fifty-page

ruling granting Midland’s motion, dismissing the Sweckers’ claims, and granting

summary judgment to Midland on its counterclaim.

       The Sweckers’ subsequent appeal was dismissed by the supreme court as

untimely. After procedendo issued, the Sweckers filed motions with the district

court, which were denied. They then filed a petition to vacate summary judgment

and request for new trial alleging a “fraud upon the court.” See Iowa R. Civ.

P. 1.1012(2). Midland moved to dismiss the petition. In a written ruling, the district

court denied the petition to vacate. The Sweckers appeal that ruling.

       The Sweckers’ brief focuses on their initial claims and clearly attempts to

direct us to their view of the merits of their lawsuit. Our duty is not to reconsider

the motion for summary judgment, which is a final judgment. We review a ruling

on a petition to vacate judgment for an abuse of discretion, our most deferential

standard of review. See In re Adoption of B.J.H., 564 N.W.2d 387, 391 (Iowa

1997); Embassy Tower Care, Inc. v. Tweedy, 516 N.W.2d 831, 833 (Iowa 1994);

see also State v. Roby, 897 N.W.2d 127, 137 (Iowa 2017). “We will reverse a

court’s discretionary ruling only when the court rests its ruling on grounds that are
                                         3

clearly unreasonable or untenable.” Soults Farms, Inc. v. Schafer, 797 N.W.2d 92,

110 (Iowa 2011). The district court carefully considered all the issues raised by

the Sweckers in their petition, including the fraud claim. The court issued a seven-

page ruling addressing all the issues raised by the Sweckers, setting forth the

salient facts and applicable law. The court carefully and succinctly addressed the

alleged fraud claim.    It explained that long before the court considered the

summary judgment motion, the Sweckers had known or should have known of the

facts which they now assert is evidence of fraud. In other words, they had ample

opportunity to raise that claim before the court ruled on the motion for summary

judgment. The district court’s analysis and conclusions are reasonable and are

supported by the record. Its ruling is not unreasonable or untenable. Therefore,

we find no abuse of discretion and affirm dismissal of the petition to vacate.

       AFFIRMED.